Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/11/2022 has been entered.  Claims 1-5, 7-13, and 15-21 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 7/11/2022.

	Response to Arguments
Applicant’s arguments, see pages 6-10, with respect to  have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-5, 7-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest responsive to the edit command, moving the image from a first location within the augmented reality computing environment to a second location within the augmented reality computing environment, 
wherein the second location is closer to the first user than the first location,
wherein the image is displayed on the interface of a second user simultaneously in both the first location and the second location within the augmented reality computing environment;
receiving, from the first user, one or more edits to the image; and 
returning the image, including the one or more edits, to the first location upon a completion of the one or more edits in the context of claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619